Citation Nr: 0204452	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, to include degenerative changes of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1970 to 
February 1973 (characterized as honorable) and from June 1974 
to May 1976 (characterized as other than honorable).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a back disability had 
not been submitted.  The veteran subsequently perfected this 
appeal.

A hearing before a member of the Board was scheduled in 
February 2002.  The veteran canceled the hearing.


FINDINGS OF FACT

1. Service connection for a low back disability was denied by 
the Board in June 1992, essentially based on findings that 
there was no clinical evidence indicating the veteran 
injured his back during service or that he currently had 
residuals of a back injury.

2. Evidence added to the record since the December 1992 Board 
decision includes X-ray findings of degenerative changes 
in the lumbar spine.  This medical evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a low back disability.




CONCLUSIONS OF LAW

1. The Board's June 1992 decision, wherein the veteran's 
claim of entitlement to service connection for a low back 
disability was denied, is final.  38 U.S.C.A. § 7104 (West 
1991).

2. New and material evidence has been presented since the 
final June 1992 Board decision and the claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran contends that he is entitled to service 
connection for a low back disability.  In June 1992, the 
Board denied service connection for a low back disability, 
essentially based on findings that there was no clinical 
evidence indicating the veteran injured his back during 
service or that he currently had residuals of a back injury.  
In January 1998, the veteran sought to reopen his claim and 
in April 2000, the veteran amended his claim to include 
degenerative changes of the lumbar spine.

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Prior to the June 1992 Board decision, the record contained 
the following pertinent evidence: 1) service personnel 
records; 2) service medical records; 3) the veteran's 
statement regarding the alleged low back injury; 4) March 
1991 VA examination; and 5) medical records from 
approximately August 1990 to November 1990 from the VA 
outpatient clinic (VAOPC) in Knoxville.

Service personnel records indicate the veteran served in 
Vietnam from approximately December 1969 to November 1970.  
Awards and decorations include the Combat Infantryman's Badge 
(CIB).  Service medical records do not indicate complaints of 
or treatment for a low back injury during service.  According 
to the veteran, in approximately January 1970, he was riding 
in an armored personnel carrier (APC) on a search and destroy 
mission when they made contact with the enemy and the carrier 
lurched forward without warning.  He hit his back on the 
hatch and also hit his head on the cargo and floor of the 
carrier.  He reports receiving treatment at a hospital in Cu 
Chi for a concussion and low back pain.  He returned to the 
states in November 1970 and reports being treated for his low 
back at Reynolds Army Hospital at Ft. Sill, Oklahoma.  

Records from VAOPC Knoxville indicate that in September 1990, 
the veteran underwent an Agent Orange examination.  X-rays 
revealed straightening of the usual lordotic curvature of the 
lumbar spine, but the vertebra otherwise normally aligned and 
vertebral spaces were of normal width.  There was no evidence 
of fracture, dislocation or bone destruction.  Impression was 
negative lumbar spine.  On examination, the right 
costovertebral angle was tender.

The veteran underwent a VA examination in March 1991.  X-rays 
of the lumbar spine revealed straightening of the lumbar 
spine, unchanged from the September 1990 film.  On physical 
examination, the back appeared grossly normal with good range 
of motion.  The veteran complained of some pain in the low 
lumbar area with full bending forward and lateral movement to 
either side.  Impression was low back pain.

Since the June 1992 Board decision, the veteran has submitted 
both medical and lay evidence in connection with his claim to 
reopen.  Medical evidence submitted includes the following: 
1) VA medical records from approximately August 1990 through 
March 2000; 2) private medical records from approximately 
November 1989 to July 1995; 3) March 1992 magnetic resonance 
imaging (MRI) report of the lumbar spine from Methodist 
Medical Center of Oak Ridge; and 4) a statement of work 
restrictions from the East Tennessee Orthopaedic Center dated 
May 7, 1992.

On November 13, 1991, the veteran underwent X-rays at the VA 
medical center (VAMC) in Mountain Home that revealed mild 
degenerative changes of the lumbar spine.  Records from a 
private medical provider indicate that the veteran was seen 
in February 1992 for complaints of low back pain after 
lifting something at work.  In March 1992, the veteran 
underwent a MRI of the lumbar spine that revealed "some 
bulging of the intervertebral discs at L-4/L-5 and L-5/S-1."  
X-rays of the lumbosacral spine were taken in January 2000 at 
VAOPC Knoxville and revealed mild degenerative spondylotic 
change stable from March 1991.  

Lay evidence submitted by the veteran since the June 1992 
Board decision includes various statements regarding the 
circumstances surrounding his alleged low back injury during 
service.  The Board does not find the veteran's statements 
regarding his alleged in-service injury to be new.  The 
veteran's contentions were of record at the time of the June 
1992 Board decision.  Thus, they have already been considered 
and are both cumulative and redundant of previously 
considered evidence.

The Board, however, finds the private medical evidence and VA 
medical evidence (subsequent to March 1991) to be new, as it 
has not previously been considered.  The Board also finds the 
medical evidence to be material in that it establishes that 
the veteran has a current low back disability (X-ray evidence 
of degenerative changes of the lumbar spine).  It is the 
Board's view that this evidence may be considered to bear 
directly and substantially upon the specific matter under 
consideration, that is, whether the veteran has a current low 
back disability which is related to his period of honorable 
service or events therein, and to be of such significance 
that it must be considered together with all of the evidence 
to fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a low back disability is reopened.

Since the veteran's claim for service connection for a low 
back disability has been reopened, the Board must address the 
merits of the service connection claim.  Before proceeding to 
a decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  

Accordingly, the Board will undertake additional development 
on this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claim.











ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a low back disability, the appeal is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

